BUTTLER, P. J.
Plaintiffs have petitioned for reconsideration of our opinion, 66 Or App 644, 675 P2d 1078 (1984), pointing out, inter alia, that we stated erroneously that it is undisputed that they made an initial payment of $2,000 to Paramount. They are correct in pointing out that that fact was disputed. That factual error, however, does not change our opinion, because it remains undisputed that plaintiffs visited the Paramount plant on at least one occasion and were aware that some of the work on the books was being done by Paramount.
Petition for reconsideration allowed; former opinion adhered to as modified herein.